Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 15/902119 application originally filed February 22, 2018.
Amended claims 1-6 and 8-20, filed December 15, 2020, are pending and have been fully considered.  Claim 7 has been canceled.  Claims 9-20 are withdrawn from consideration due to being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Hoving et al. (WO 2010/072233 A1) hereinafter “Hoving” in view of Vecitis (US 2012/0211367).
Regarding Claims 1-3, 6 and 21
	Hoving discloses on page 13 to page 15, the membrane is arranged in a module, such as a filtration module comprising the membrane itself (often shaped two- or three-dimensionally filtration modules are spiral wound membrane module or a pleated membrane module.  The module further comprises a support and/or frame to protect the filter or to enhance handling of the filter. The support is typically of the type described for supported membranes. Such support may also be used for otherwise free standing membranes as a further precaution against mechanical damage during use. The frame typically has an outer shape that facilitates handling as well as fitting with the system in which the module is utilized. In such a module, the membrane is the essential element by providing the means for the separation process in which the membrane is to be utilized. In most applications, the membrane forms part of a larger system, such as a system for osmotic cleaning of water, a clean room (or a ventilation/air filtering system for a clean room), a fuel cell, a medical device, such as in implants or pills for example optimized for controlled release etc.
	Hoving discloses on page 14 lines 4-21, regarding self-bearing membranes, the thickness of the membrane will be about 10μm or more, to achieve a higher strength. The thickness generally will be about 500μm or less. Suitable membranes for example may have a thickness of about 50μm, about 100μm or about 120μm. Although the membrane may be self-supporting, several types of membranes according to the invention are used on a support to ensure sufficient strength.  Suitable examples include a laminate comprising one or more support layers from for example nonwoven, wovens, spunweb, web and/or grid from e.g. PET, PP, PTFE, UHMWPE, Nylon, an inorganic material such as a metal (such as aluminum or steel) or a ceramic or a glass. 
	Hoving discloses on page 8 lines 29-35, the water permeability of the membrane (also referred to as the water flux through the membrane) is a very important property of the membranes, as many separation applications (such as humidifiers and water filters) require a 
	Hoving discloses on page 8 lines 11-16, such flux is achieved with a membrane with a pore size of about 100 nm or less, as with a lower pore size, biofouling is further precluded.
	Hoving discloses the making of carbon nanotubes with high conductivity based upon the length and thickness of the membrane (film sheet) but fails to specifically disclose the claimed features (i.e. density and conductivity) that are defined by the use of the carbon nanotubes in a micro- or ultrafiltration system.
	Hoving discloses on page 15 lines 11-25, typically, a biaxially stretched a membrane exhibits a tensile strength in the machine direction of about 7 MPa or higher. In case a very high strength is required, the membrane can have a tensile strength of about 40 MPa or higher typically realized by calendaring of the membrane or the base material. The high strength allows for much thinner membranes and / or membranes that do not require rigid support during use. 
	However, it is known in the art to use high electrical conductivity carbon nanotube(s) in a microfiltration, as taught by Vecitis.  
Vecitis discloses in paragraph 0085, the carbon nanotube filter material comprising carbon nanotubes can be intertwined in a random orientation, in an ordered configuration, or a combination thereof. In some embodiments, the carbon nanotubes can be randomly or evenly distributed within the network. 
	Vecitis discloses in paragraph 0088, it will be understood by one of ordinary skill in the art that the carbon nanotube filter material can exhibit a distribution of pore sizes. The pores can have any shape, e.g., spherical, elliptical, or polygonal.  Vecitis further discloses in paragraph 0089, the term "average pore size" as used herein refers to the average of a pore size distribution. In some embodiments, the carbon nanotube filter material amenable to the invention can have an average pore size of at least about 0.1 nm.  Vecitis discloses in paragraph 0093, the porous carbon nanotube filter material can be a composite of two or more layers of the carbon nanotube filter materials. Each carbon nanotube filter material layer can have different porosity, pore size, and/or loading and types of carbon nanotubes.  Vecitis further discloses in paragraph 0092, 
	Vecitis discloses in paragraph 0101, the bulk density of the present conductive sheet is preferably 0.2 to 0.7 g/cm.sup.3. With a bulk density of smaller than 0.2 g/cm.sup.3, the sheet has a low strength, making difficult the handling of the sheet. With a bulk density of larger than 0.7 g/cm.sup.3, the sheet tends to have a non-uniform thickness. 
	Vecitis further discloses in paragraph 0135, using the carbon nanotubes in a microfiltration filtering system, wherein the water/flow permeability can also be normalized to the filter surface area using units of liter per square meter per hour ( LMH), or normalized to both surface area and pressure such as liters per square meter per hour per bar ( LMH-bar). For example, microfiltration membranes with pore sizes of about 100 nm to about 1000 nm can operate at a normalized flow rate of about 100 LMH to about 1000 LMH and about 500 LMH/bar to about 2000 LMH/bar (see paragraph 0426). One of skill in the art can readily convert volumetric flow rate as described herein to normalized flow rate with known filter surface area and/or operating pressures. 
	It is to be noted, through the teachings of Vecitis and Hoving it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to discover the optimum or workable ranges through routine experimentation of the different porosity, pore size, length and thickness of the carbon nanotube layers due to the pore 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the high electrical conductivity carbon nanotubes of Hoving in the microfiltration filtering system of Vecitis.  The motivation to do so is to use a microfiltration apparatus with a high flow rate comprising electrochemical carbon nanotubes that aid in oxidizing or deactivating the contaminants from the fluid flowing through the filter.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoving et al. (WO 2010/072233 A1) hereinafter “Hoving” in view of Vecitis (US 2012/0211367) and further in view of Douglas (US 2008/0044651).
Regarding Claims 4 and 8
	Hoving modified by Vecitis discloses the composition of claim 1 but fails to further teach at least one laminate is characterized by a root- mean-square (RMS) surface roughness of at least 20 nm and porous CNT has attached on at least one surface thereof one or more chemical functional groups.  

Douglas discloses in paragraphs 0036 and 0088 and Tables 1-4, electrically conductive carbon nanotubes having a root-to-mean value of greater than 20 nm.  Douglas further discloses in paragraphs 0051 and 0052, the surfaces of the carbon nanotube material comprises additional chemical functional groups.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the carbon nanotubes of Hoving would possess the root- mean-square (RMS) surface and the addition of chemical groups to the surface of the carbon nanotubes, as by Douglas.  The motivation to do so is to use chemical groups to adding in the curing of the surfaces and improve the surface roughness, i.e. root-mean-square roughness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoving et al. (WO 2010/072233 A1) hereinafter “Hoving” in view of Vecitis (US 2012/0211367) and further in view of Kurokawa et al. (US 2013/0157171) hereinafter “Kurokawa”.
Regarding Claim 5
	Hoving modified by Vecitis discloses the composition of claim 1 but fails to further teach at least one laminate is characterized by a static water contact angle of at least 70°.
	However, it is known in the art that the surfaces of a carbon fiber conductive material comprises a difference between the water static contact angles, as taught by Kurokawa.  Kurokawa discloses in paragraph 0043, the conductive sheet comprises the carbon-based conductive material is at least one member selected from the group consisting of carbon fiber, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the carbon nanotubes of Hoving would possess the same water static contact angle of Kurokawa due to Hoving and Kurokawa teaching the surfaces of the carbon nanotube are different by larger and smaller surfaces which effect the water static contact angle.
Response to Arguments
Applicant’s arguments directed to the newly filed claimed amendments, with respect to claim(s) 1-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.